Citation Nr: 0638326	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  00-18 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for acute myelocytic 
leukemia, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1954 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
St. Paul, Minnesota, Department of Veterans Affairs (VA), 
Regional Office (RO).

In April 2006, the Board remanded this matter to the Appeals 
Management Center (AMC) in Washington, DC, for further 
action.  After accomplishing the requested action to the 
extent possible, the AMC continued the denial of the claim 
and returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's acute myelocytic leukemia is neither 
directly nor presumptively related to active service, 
including in-service exposure to ionizing radiation.


CONCLUSION OF LAW

The veteran's acute myelocytic leukemia was not incurred in, 
aggravated by, or related to active service, nor may in-
service occurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309, 
3.311, and 3.326(a) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters issued in July 2003, March 2004, and 
May 2006, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and lay statements submitted 
by the veteran and members of his family.  

The veteran's representative contends in the October 2006 
brief that the AMC did not follow the Board's April 2006 
Remand instructions.  The representative notes that the Board 
requested that the April 2005 VA examiner should be contacted 
to clarify the findings.  The representative maintains that, 
although the April 2005 VA physician was contacted, another 
VA physician also reviewed the veteran's claims file and co-
wrote the May 2006 report.  The representative contends that 
this was a violation of the Board's April 2006 Remand, citing 
to Stegall v. West, 11 Vet. App. 268 (1998).  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Board finds that this was not a violation of the April 
2006 Remand instructions or a violation of Stegall.  The AMC 
complied with the Board's instructions in requesting the 
April 2005 VA physician to address the Board's remand 
instructions.  The fact that an additional VA physician also 
participated in the review of the veteran's claims file is 
not a violation of Stegall.  

Alternatively, the representative argues that the veteran has 
not been provided proper notice, specifically to inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted, and explain the type of evidence to establish a 
disability rating and an effective date.  As noted above, the 
Board finds that the veteran was provided this notice in a 
letter from the AMC dated in May 2006.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Regulations

The veteran seeks entitlement to service connection for acute 
myelocytic leukemia due to exposure to ionizing radiation. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of war 
and leukemia becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

There are specified types of cancer, including leukemia 
(other than chronic lymphocytic leukemia) that are also 
statutorily presumed to have been incurred in service by 
radiation-exposed veterans.  38 U.S.C.A. § 1112; 38 C.F.R. § 
3.309(d)(2).  

If the veteran can show that he was a "radiation-exposed 
veteran" who subsequently developed a radiogenic disease, and 
such disease first became manifest within the period 
specified in 38 C.F.R. § 3.311(b)(5), the claim will be 
referred to the Under Secretary for Benefits for 
consideration of whether sound scientific and medical 
evidence supports the conclusion it is at least as likely as 
not that the veteran's disease resulted from exposure to 
radiation in service.  The Under Secretary for Benefits may 
request an advisory medical opinion from the Under Secretary 
for Health.  38 C.F.R. § 3.311(b) and (c).  The term 
radiogenic disease includes colon cancer and rectal cancer.  
38 C.F.R. § 3.311(b)(2).

Pursuant to the provisions in 38 C.F.R. § 3.311(e), several 
factors must be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in 
service, to include: 1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease; 
2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
3) the veteran's gender and pertinent family history; 4) the 
veteran's age at time of exposure; 5) the time-lapse between 
exposure and onset of the disease; and 6) the extent to which 
exposure to radiation, or other carcinogens, outside of 
service may have contributed to development of the disease.

Service connection can be established on a direct basis under 
the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Applicable 
regulation also provides if a claim is based on a disease 
other than one of those listed in paragraphs (b)(2) or (b)(3) 
of 38 C.F.R. § 3.311, VA shall nevertheless consider the 
claim under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background and Analysis

During the pendency of his appeal and at his personal 
hearing, which was held in December 2001, the veteran averred 
that he was exposed to ionizing radiation while in service in 
1955 and 1956.  The veteran recalls being involved in 
"radiation risk" activity when he was part of a special army 
unit working with the Air Force.  He recalls that his 
assignment included working as an aviation combat engineer, 
where he worked on Air Force Ranges throughout the Pacific 
Southwest.  He maintains that while he was not at any range 
during detonation of an atomic device, he was there before 
and after detonations performing "cat" (Caterpillar tractor) 
and grader work.  He also maintains that he was in wind 
distance of the detonation of two nuclear operations: 
Operation TEAPOT, from February to June 1955, and Operation 
REDWING, in the spring of 1956.  The veteran states that he 
covered trenches from Beale Air Force Base (AFB) to Norton 
AFB.  He stated that when equipment needed repairs he would 
lay on the sand and dirt and complete the repairs.  The 
veteran also maintains that he worked at the Hanford Atomic 
Energy mission.

After carefully reviewing and weighing the evidence of 
record, the Board finds that entitlement to service 
connection for the veteran's acute myelocytic leukemia 
claimed as due to ionizing radiation exposure is not 
warranted.  The veteran's acute myelocytic leukemia cannot be 
presumed service related under the provisions of 38 U.S.C.A. 
§ 1112(c) or 38 C.F.R. § 3.311(b), and the probative and 
persuasive evidence does not demonstrate that the disease is 
service related on a direct basis.

Presumptive service connection involving radiation-exposed 
veterans

Section 1112(c), of Title 38, United States Code, and 38 
C.F.R. § 3.309(d) provide that qualification under these 
presumptive provisions occurs when the veteran has one of the 
listed cancers (here leukemia-other than chronic lymphocytic 
leukemia), and establishes his participation in a "radiation 
risk activity."

A "radiation risk activity" is defined as (A) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; (B) the occupation of Hiroshima or 
Nagasaki, Japan by the United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; (C) 
internment as prisoner of war in Japan (or service on active 
duty in Japan immediately following such internment) during 
World War II which (as determined by the Secretary) resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of the United States occupation forces in 
Hiroshima or Nagasaki, Japan during the period beginning on 
August 6, 1945, and ending on July 1, 1946; or (D)(1) Service 
in which the service member was, as part of his or her 
official military duties, present during a total of at least 
250 days before February 1, 1992, on the grounds of a gaseous 
diffusion plant located in Paducah, Kentucky, Portsmouth, 
Ohio, or the area identified as K25 at Oak Ridge, Tennessee, 
if, during such service the veteran: (i) Was monitored for 
each of the 250 days of such service through the use of 
dosimetry badges for exposure at the plant of the external 
parts of veteran's body to radiation; or (ii) Served for each 
of the 250 days of such service in a position that had 
exposures comparable to a job that is or was monitored 
through the use of dosimetry badges; or (2) Service before 
January 1, 1974, on Amchitka Island, Alaska, if, during such 
service, the veteran was exposed to ionizing radiation in the 
performance of duty related to the Long Shot, Milrow, or 
Cannikin underground nuclear tests.  (3) For purposes of 
paragraph (d)(3)(ii)(D)(1) of this section, the term "day" 
refers to all or any portion of a calendar day.  38 U.S.C.A. 
§ 1112(c)(3)(B); 38 C.F.R. § 3.309(d); 67 Fed. Reg. 3,612 
(Mar. 26, 2002) (codified at 38 C.F.R. § 3.309(d)).

Here, it is acknowledged that letters dated in June and 
October 1998, from Dr. J.P.C. and a VA physician, 
respectively, confirmed that the veteran has acute myelocytic 
leukemia.  Nevertheless, the criteria for presumptive service 
connection under 38 U.S.C.A. § 1112(c) and the provisions of 
38 C.F.R. § 3.309(d) have not been met.  The evidence fails 
to demonstrate that the veteran participated in a "radiation 
risk activity."

The criteria for onsite participation in a test involving the 
atmospheric detonation of a nuclear device are not met.  
Despite his assertions, the service administrative records do 
not show that the veteran was present at a test site during 
the official operational period of an atmospheric nuclear 
test or performed any official military duties in connection 
with ships, aircraft or other equipment used in direct 
support of the nuclear test.  They also do not show that he 
was present during the six month period following the 
official operational period of an atmospheric nuclear test, 
or present at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
The veteran neither served as a member of the garrison or 
maintenance forces on Eniwetok, nor was he assigned to 
official military duties at Naval Shipyards involving the 
decontamination of ships that participated in Operation 
Crossroads.  38 C.F.R. § 3.309(d)(3)(iv).

The service medical records are silent with regard to acute 
myelocytic leukemia, including the September 1956 discharge 
examination report.  The service records show that the 
veteran served as a member of the 76th Armored Medical 
Battalion from February to April 1955; served as a member of 
the 297th Engineer Aviation Battalion from April to September 
1955 at Beale AFB and that he served with the 819th Engineer 
Aviation Battalion from September 1955 to April 1956 at 
Norton AFB.

In August 1998, D.M.S., Nuclear Test Personnel Review 
Electronics and Systems Directorate of the Defense Special 
Weapons Agency, reported that the veteran served on active 
duty from November 18, 1954, through September 21, 1956.  
During this period, three atmospheric nuclear tests were 
conducted.  Operation TEAPOT was conducted from February 18, 
though June 10, 1955 at the Nevada Test Site (NTS); Operation 
WIGWAM was conducted from May 14 through May 15, 1955, in the 
Eastern Pacific Ocean; and Operation REDWING was conducted 
from May 5 through August 6, 1956, at the Pacific Proving 
Ground.  A review of the veteran's morning reports for "D" 
Company, 76th Armored Medical Battalion, Fort Leonard Wood, 
Missouri, indicates that he was assigned to and joined that 
unit on February 11, 1955.  On April 9th, he was reassigned 
to SCARWAF (Special Category Army Personnel with Air Force).  
He was initially assigned to Headquarters and Headquarters 
Company and then to "A" Company, both sub-units of the 297th 
Engineer Aviation Battalion, and 419th Engineer Aviation 
Brigade, Beale Air Force Base, Marysville, California.  He 
remained with that unit through June 10, 1955, the end of the 
VA-defined TEAPOT operational period.  There was no 
indication that he went on a temporary duty assignment to the 
NTS during this period.  D.M.S. summarized that the available 
Army records do not document the veteran's participation in 
U.S. atmospheric nuclear testing.  Morning report excerpts 
associated with the veteran's active duty and provisions of 
38 C.F.R. § 3.309 were attached.

In April 1999, J.S., Chief of Legislative Affairs for the 
Defense Threat Reduction Agency, reported that with regard to 
the veteran's exposure to radiation at the Nevada Test Site 
and in the vicinity of Hanford, Washington, the agency was 
unable to find any additional leads which could help locate 
documents establishing the veteran's participation in nuclear 
testing per VA participation criteria.  In sum, the agency 
was unable to find records confirming the veteran's stated 
activities.

Additionally, in March and April 1999, the Department of the 
Army, United States Army Aviation and Missile Command, noted 
that the U.S. Army Radiation Standards and Dosimetry 
Laboratory, a subordinate element of the U.S. Army Aviation 
and Missile Command, Redstone Arsenal, Alabama, found no 
records concerning the veteran.

In June 1999, G.J.M., of the Department of the Army, U.S. 
Army Center for Health Promotion and Prevention Medicine, 
stated that it contacted the U.S. Army's Ionizing Radiation 
Dosimetry Branch for any records of ionizing radiation 
exposure for the veteran and the reply was "Unable to locate 
any records of exposure on [the veteran]."  This reply meant 
that the veteran was not enrolled in a monitoring program 
during his entire service.  Additionally, since the veteran 
stated that he worked at Beale AFB and Norton AFB, as well as 
the Nellis Air Force Range, they contacted the U.S. Air Force 
Center for Radiation Dosimetry for any ionizing radiation 
exposure history on the veteran.  The reply in summary 
stated: "No external or internal radiation exposure data for 
[the veteran] in the USAF Master Radiation Exposure Registry 
were found.  All other information regarding records of 
occupational radiation exposure monitoring available was 
researched.  This included records available on line, records 
archived on microfilm and in paper form, and records of 
internal exposures to radioactive material (bioassay)."

The evidence also fails to show that the veteran participated 
in any other radiation-risk activity.  The veteran was not 
involved in the occupation of Hiroshima or Nagasaki, Japan, 
by the United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946; the veteran was 
not interned as a prisoner of war in Japan; the veteran did 
not have of a total of at least 250 days before February 1, 
1992, on the grounds of a gaseous diffusion plant located in 
Paducah, Kentucky, Portsmouth, Ohio, or the area identified 
as K25 at Oak Ridge, Tennessee; and the veteran did not have 
service before January 1, 1974, on Amchitka Island, Alaska.  
The veteran has not alleged any of the aforementioned either.

Accordingly, the probative and persuasive evidence fails to 
establish that the regulatory criteria for presumptive 
service connection involving radiation exposure under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) have been met.  
Thus, entitlement to service connection on this basis is not 
warranted.  38 U.S.C.A. §§ 1110, 1112(c); 38 C.F.R. § 
3.309(d); 67 Fed. Reg. 3,612 3,616 (Mar. 26, 2002) (codified 
at 38 C.F.R. § 3.309(d)).

Presumptive service connection involving radiogenic disease

Section 3.311(b), of Title 38, Code of Federal Regulations, 
provides that when it is determined that (i) a veteran was 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan from September 1945 until July 
1946, or other activities as claimed; (ii) the veteran 
subsequently developed a radiogenic disease; and (iii) such 
disease first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5) [leukemia may become manifest at any 
time after exposure], the claim will then be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with paragraph (c) of this section.

Here, the evidence demonstrates that the criteria of Section 
3.311(b)(1) have been satisfied.  As previously noted, the 
evidence confirms that the veteran has acute myelocytic 
leukemia.  Acute myelocytic leukemia is considered a 
"radiogenic disease."  Additionally, in February 2000 the 
Director of Compensation and Pension Service, conceded that 
under the provision of section 3.311, the veteran was exposed 
to radiation during the projects he described at the NTS.  38 
C.F.R. § 3.311(a)(4)(i).  In accordance with applicable 
regulation, the veteran's claim was forwarded for review to 
the Under Secretary for Benefits.  38 C.F.R. § 3.311(c).

Nonetheless, after carefully reviewing and weighing the 
probative and persuasive evidence of record, the Board finds 
that the criteria for entitlement to presumptive service 
connection under 38 C.F.R. § 3.311 have not been met.  The 
sound scientific and medical evidence does not support the 
conclusion that the veteran's disease resulted from exposure 
to radiation during service.  "Sound scientific evidence" 
means observations, findings, or conclusions which are 
statistically and epidemiologically valid, are statistically 
significant, are capable of replication, and withstand peer 
review.  "Sound medical evidence" means observations, 
findings, or conclusions which are consistent with current 
medical knowledge and are so reasonable and logical as to 
serve as the basis of management of a medical condition.  38 
C.F.R. § 3.311(c)(3).

For this matter, as previously noted, it is acknowledged that 
under the provisions of § 3.311(a)(4) exposure to radiation 
has been conceded.  It is also acknowledged that in October 
1998, a VA physician concluded since ionizing radiation can 
cause acute leukemia it is possible that the development of 
the veteran's disease may be related to prior radiation 
exposure.  However, the probative and persuasive evidence, 
which consists of sound scientific evidence concluding that 
the veteran's leukemia is not related to any in-service 
radiation exposure, weighs against the veteran's claim.

Regarding the veteran's claimed exposure to radiation while 
working at the Hanford Atomic Mission, in June 1999, G.J.M., 
of the Department of the Army, U.S. Army Center for Health 
Promotion and Prevention Medicine noted that the radiation 
dose records published in the Technical Steering Panel of the 
Hanford Environmental Dose Reconstruction Project," dated 
April 21, 1994 had been researched.  He also noted that the 
publication covers the period from 1950 to 1959.  During this 
period, the average individual dose from ionizing radiation 
received by personnel stationed at the Hanford Site was 
determined to be 0.06 rem total.  It was then noted that the 
National Council on Radiation Protection and Measurements 
reports that each year individuals of the United States 
general population receive an average radiation dose of 0.300 
rem from natural radiation sources in the surrounding 
environment.  G.J.M. concluded that the veteran's current 
medical condition was not typically associated with low-level 
exposure to ionizing radiation.  While the medical condition 
possessed by him could have resulted in a serious, life-
threatening medical emergency, G.J.M. noted that it would 
have been readily apparent within days following his 
exposure.  G.J.M. found no documents indicating that the 
veteran was exposed occupationally to ionizing radiation 
during active service.

In June 1999, the VA Chief Public Health and Environmental 
Health Hazards Officer, reviewed of the veteran's claims 
file.  Regarding the veteran's claimed exposure in Hanford in 
1955 and 1956, it was reported that it was not possible for 
the office to determine onsite doses at Hanford; therefore, 
estimates based on offsite locations would be used.  She 
wrote the following:

According to the October 1994 Battelle 
report, "Atmospheric Pathway Dosimetry 
Report, 1944-1992," the estimated dose to 
an adult maximum representative 
individual from key radionuclides at the 
highest impact offsite location was less 
than 0.001 rem effective dose equivalent 
(EDE) during 1955 and 1956 (citation 
omitted).  The estimated thyroid dose 
from I-131 to an adult maximum 
representative individual was less than 
0.1 rad during 1955 and less than 0.01 
rad during 1956 (citation omitted).  
Radiation doses to other parts of the 
body from radioiodine are about 0.1% of 
the thyroid dose (National Research 
Council report Review of the Methods Used 
to Assign Radiation Doses to Service 
Personnel at Nuclear Weapons Test, 1985, 
page 23).  According to the July 1994 
Battelle report "Columbia River Pathway 
Dosimetry Report, 1944-1992," the dose 
for a maximum representative individual 
at Ringold, Washington, was less than 
0.075 rem for 1955 and about 0.075 rem 
EDE for 1956 (citations omitted).  It is 
not possible for this office to provide 
dose estimates for the veteran's possible 
exposure at nuclear weapons test sites.

It is calculated that exposure to 3.3 
rads or less at age 19 provides a 99 
percent credibility that there is no 
reasonable possibility that it is as 
likely as not that leukemia appearing 20 
or more years after exposure is related 
to ionizing radiation (Committee on 
Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, page 29).  Among 
Japanese A-bomb survivors the mortality 
rate for leukemia was significantly 
elevated at 40 rads and above but not at 
lesser doses, the excess peaking within 
10 years of exposure (Health Effects of 
Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, pages 242-253).  
Other studies also show increased risk 
for leukemia from doses over 10 rads 
(Mettler and Upton, Medical Effects of 
Ionizing Radiation, 2nd edition, 1995, 
page 119).

In light of the above, if the offsite 
doses from Hanford are used as the 
veteran's dose, in our opinion it is 
unlikely that his leukemia can be 
attributed to exposure to ionizing 
radiation in service.

Supporting documentation was attached.

In June 1999, the Director of Compensation and Pension 
Service found as a result of the opinion and following review 
of the evidence in its entirety, there was no reasonable 
possibility that the veteran's leukemia was the result of in- 
service exposure. 

In February 2000, after presumptively conceding that the 
veteran was exposed to radiation during the projects he 
described at the NTS, the Director of Compensation and 
Pension Service sought follow-up dose assessments.

In a June 2000 follow-up letter, D.M.S., of the Defense 
Threat Reduction Agency, repeated that the veteran was not a 
confirmed participant of Operation TEAPOT.  However, given 
that VA has conceded his presence at the Nevada Testing Site 
in 1955, a Radiation Dose Assessment was completed.  The 
agency furnished a copy of the veteran's dose assessment, 
which noted that the veteran external and internal dose 
assessments were 0.00 rem.  A TEAPOT Fact Sheet and Executive 
Summary from the National Academy of Sciences, addressing the 
accuracy of the radiation exposure information provided, were 
attached as well.

In July 2000, the VA Chief Public Health and Environmental 
Health Hazards Officer again reviewed the veteran's case.  
She noted that based on the veteran's service records and 
information submitted by the Defense Threat Reduction Agency, 
the veteran was stationed in the Hanford area form April 1956 
until September 1956 (i.e., less than 6 months).  She wrote 
the following methodology was used to estimate the veteran's 
radiation doses relating to Hanford based on the above 
information:

(a) According to information presented at 
the Hanford Environmental Dose 
Reconstruction Task Completion Working 
Group Meeting on October 13, 1999, a 
worse case thyroid dose for a military 
worker stationed at Hanford for 12 years 
in a row was estimated to be less than 
150 rads, largely from Iodine-131 (see 
attachment).  Using this estimate the 
veteran may have been exposed to a 
thyroid dose of about 6.25 rads.  
Radiation doses to other parts of the 
body from radioiodine are about 0.1% of 
the thyroid dose (National Research 
Council report Review of the Methods Used 
to Assign Radiation Doses to Service 
Personnel at Nuclear Weapons Tests, 1985, 
page 23) [e.g., a radioiodine does of 6.5 
rads to the thyroid would correspond to a 
radioiodine dose of less than 0.01 rad to 
other parts of the body].

(b) Based on the Battelle report "Summary 
of Recorded External Radiation Doses for 
Hanford Workers 1944-1989" and using the 
99th percentile dose of 2.49 rem for 
1956, the veteran is estimated to have 
received a whole body dose of about 1.25 
rem for a 6 months exposure (citation 
omitted).

(c) Based on the Battelle report, 
"Atmospheric Pathway Dosimetry Report, 
1944-1992," October 1994), the estimated 
dose to an adult maximum representative 
individual from key radionuclides at the 
highest impact offsite location was less 
than 0.001 rem effective dose equivalent 
(EDE) per year during 1956 (see 
attachment).

(d) Based on the Battelle report 
"Columbia River Pathway Dosimetry Report, 
1944-1992," July 1994), the estimated 
dose for a maximum representative 
individual at Ringold, Washington, was 
less than 0.075 rem per year effective 
dose equivalent for 1956 (see 
attachment).

The DTRA estimates that the veteran may 
have been exposed to the following 
additional doses of ionizing radiation 
related to Operational TEAPOT: external 
neutron-0.000 rem; external gamma-less 
than 0.001 rem; internal committed dose 
equivalent to the red bone marrow-less 
than 0.001 rem.

It is calculated that exposure to 3.3 
rads or less at age 19 provides a 99 
percent credibility that there is no 
reasonable possibility that it is as 
likely as not that leukemia appearing 20 
or more years after exposure is related 
to ionizing radiation (Committee on 
Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, page 29).  Among 
Japanese A-bomb survivors the mortality 
rate for leukemia was significantly 
elevated at 40 rads and above but not at 
lesser doses, the excess peaking within 
10 years of exposure (Health Effects of 
Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, pages 242-253).  
Other studies also show increased risk 
for leukemia from doses over 10 rads 
(Mettler and Upton, Medical Effects of 
Ionizing Radiation, 2nd edition, 1995, 
page 119).

In light of the above and based on the 
revised dose estimation which assumes 
that the veteran was in the Hanford area 
for less than 6 months, it is unlikely 
that his leukemia can be attributed to 
exposure to ionizing radiation in 
service.

Supporting documentation was submitted as well.  By advisory 
opinion dated July 25, 2000, the Director of Compensation and 
Pension Service found, as a result of the opinion set forth 
above and following review of the evidence in its entirety, 
it is unlikely that the veteran's leukemia was the result of 
such exposure.

In an attempt to substantiate his claim, in December 2001, 
the veteran and his spouse testified that the dose estimates 
were too low and maintained that the veteran was exposed to 
radiation on several occasions during service.  The veteran's 
spouse also discussed general information associated with 
radiation exposure including reports from the National Cancer 
Institute, Institute of Medicine and the State of Idaho 
Department of Health and Welfare.  It is noted that the 
record contains the following: a copy of the "Advisory 
Committee on Human Radiation Experiments-Executive Summary," 
a copy of the Centers for Disease Control and Prevention 
(CDC) draft contractory summary report "Methods for 
Estimating Radiation Doses from Short-lived Radionuclides and 
Radioactive Particles Released to the Atmosphere During Early 
Hanford Operations," a book titled "From the Stone Age to the 
Space Age: A History of Beale AFB," and numerous articles 
from the Internet.

Here, the Board finds that medical opinions of the VA Chief 
Public Health and Environmental Health Hazards Officer, and 
the advisory opinion Director of Compensation and Pension are 
of great probative value.  These opinions were furnished upon 
consideration of the probable dose assessment of the 
veteran's radiation exposure, the relative sensitivity of the 
involved tissue; the veteran's age at the time of exposure; 
the time-lapse between exposure and the onset of the disease; 
the veteran's gender and family history; and the extent to 
which exposure to radiation or other carcinogens, outside of 
service may have contributed to the development of the 
disease.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998); 
38 C.F.R. § 3.311(e).

The Board has considered the evidence of record that favors 
the veteran's claim.  Received in April 2005 was a statement 
from a physician who was an associate professor of medicine 
at the University of Minnesota and also a staff physician in 
the hematology-oncology section of the VA Medical Center in 
Minneapolis, Minnesota.  He stated that "radiation exposure 
is known to be a 'well-documented' cause of acute myelocytic 
leukemia, with a 'strong association' between radiation 
exposure and the development of acute myelocytic leukemia...I 
therefore believe that radiation exposure should be 
considered to be a causative factor in the development of 
acute myelocytic leukemia in this patient."  The physician 
referred to a medical article regarding acute myelogenous 
leukemia that was apparently published in 2001.  The 
physician did not elaborate upon his comment and merely 
referred to the article.

In a May 2006 follow-up report, the physician who wrote the 
April 2005 report along with the Medical Director for 
Compensation and Pension at the Minneapolis VAMC, reviewed 
the veteran's claims file and provided the following:  1) the 
specific determination of degree of radiation exposure the 
veteran had while in military service was deferred to the 
VA's Chief Public Health and Environmental Health Hazards 
Officer; 2) the determination of the degree of risk of 
developing acute myelocytic leukemia from this radiation 
exposure while in military service was deferred to the VA's 
Chief Public Health and Environmental Health Hazards Officer.  
According to the May 2006 report, the examiners reviewed the 
claims file and the April 2005 report discussed above, with 
specific attention paid to the reports on the estimated 
amounts of radiation exposure that this  veteran may have 
been exposed to while in military service.  The author of the 
April 2005 report explained that he had addressed the known 
epidemiological connection between radiation exposure and 
acute myelocytic leukemia, since the veteran reported 
radiation exposure while in the military.  In his April 2005 
report, the doctor had stated that he believed that radiation 
exposure should be considered to be a causative factor in the 
development of acute myelocytic leukemia in the veteran's 
case.  The doctor, however, conceded that he had no direct 
knowledge about the specific amounts and duration of any 
radiation exposure that the veteran may have been exposed to 
while in the military.  Therefore, the doctor could not 
determine whether this veteran's acute myelocytic leukemia 
was related to radiation exposure while in the military.  The 
doctor explained in the May 2006 report that the phrase 
"should be considered" in the April 2005 report was not 
meant to imply a conclusion, but was included to ensure that 
the type, dose, and timing of radiation exposure received by 
the veteran would be determined and at least considered in 
the rating process.

The determination of the amount of radiation exposure 
received by the veteran while in the military was deferred to 
the VA's Chief Public Health and Environmental Health Hazards 
Officer.  The specific degree of risk to the veteran in 
regards to developing acute myelocytic leukemia from that 
degree and timing of radiation exposure was also deferred to 
the VA's Chief Public Health and Environmental Health Hazards 
Officer.  This deferral was based on the fact that the area 
of radiation exposure and risk is a specialized area of 
science that is best addressed by an individual with the 
appropriate training.  This is an area of science that is not 
covered in Hematology/Oncology training to a degree of 
specificity necessary to conclude with reasonable medical 
certainty the cause and effect in a particular individual.

The Board acknowledges that the veteran has also submitted 
private medical opinions indicating that he was exposed to 
ionizing radiation and that his leukemia could be related to 
that exposure; that the veteran maintains that his in-service 
radiation exposure was greater than noted by the VA and that 
he has submitted Internet articles discussing radiation 
exposure in the Hanford area. 

The Board finds, however, that the aforementioned evidence is 
of little or no probative value.  While the VA physician 
noted a relationship between radiation exposure during 
service with the veteran's current disorder, the opinion was 
not based on a review of the medical evidence of record.  
More to the point, the April 2005 VA physician, as 
acknowledged in the May 2006 follow-up report, had not had 
the opportunity to review the exposure levels and findings 
made by the VA's Chief Public Health and Environmental Health 
Hazards Officer.  Thus, in the May 2006 follow-up report, the 
April 2005 VA physician deferred to the findings of the VA's 
Chief Public Health and Environmental Health Hazards Officer. 

While the private medical opinions were rendered by the 
veteran's treating physicians, they were not based on an 
objective review of the veteran's claim file in conjunction 
with review of case-specific medical and scientific evidence 
associated with radiation exposure.  Additionally, while the 
veteran maintains that his in-service radiation exposure was 
higher than indicated by the VA Chief Public Health and 
Environmental Health Hazards Officer, the Internet articles 
used to substantiate his assertions do not specifically 
reference the veteran's in-service events whereas the dose 
assessments used by the VA were directly based on the 
veteran's location and duration of exposure.  Moreover, the 
veteran is not qualified to interpret his claimed radiation 
dose and etiologically relate his leukemia to radiation 
exposure.

Additionally, with regard to the submitted articles, book, 
and other radiation exposure data, the Board notes that this 
evidence is simply too speculative and generic to 
substantiate the veteran's claim.  Not one of the articles, 
standing alone, discusses the specific facts of the veteran's 
case.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(medical treatise evidence must demonstrate connection 
between service incurrence and present injury or condition).  
Mattern v. West, 12 Vet. App. 222 (1999).  Thus, they are of 
little or no probative value.

Accordingly, the Board holds finds that the opinions of the 
Director of Compensation and Pension as well as the VA Chief 
Public Health and Environmental Health Hazards Officer which 
are against the veteran's claim, are of great probative 
value.  This competent evidence, based on sound scientific 
and medical evidence, establishes that the veteran's acute 
myelocytic leukemia was not the result of any in-service 
radiation exposure.  Thus, the probative and persuasive 
evidence weighs against presumptive service connection under 
Section 3.311.  38 C.F.R. § 3.311.

Direct service connection pursuant to Combee

As previously noted, regulations governing presumptive 
service connection do not preclude a veteran from 
establishing service connection on a direct basis.  Service 
connection for acute myelocytic leukemia may be established 
if the competent evidence establishes that the disease was 
incurred in or aggravated by service, related to any 
radiation exposure from service, or became manifest to a 
compensable degree within a year after service.  38 U.S.C.A. 
§§ 1101, 1110, 1112(a); 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

All of the above-discussed evidence is herein incorporated by 
reference.  In addition to the above-discussed evidence, it 
is noted that the veteran has submitted photographs showing 
the military machinery he used to help build trenches and 
move large amounts of dirt.  Also of record is a map, which 
the veteran used to describe his route from Beale AFB to 
Norton AFB in 1955.  Further, in July 1998, the veteran's 
brother wrote that the veteran had been diagnosed with acute 
myelocytic leukemia, which is believed to be caused by 
radiation exposure.  He added that a physician of the Office 
of Public Health and Environmental Hazards, told him that his 
disease was considered to be caused by radiation and service 
connected under VA presumptive laws.  In August 1998, the 
veteran's mother also wrote that the veteran drove heavy 
equipment while in the military.

Upon review of all of the evidence of record, the Board finds 
that the requirements for service connection on a direct 
basis have not been met.  The credible, probative evidence 
does not establish that the veteran's acute myelocytic 
leukemia was incurred in, aggravated by, or related to in- 
service radiation exposure, nor may in-service occurrence 
under 38 C.F.R. § 3.309(a) be presumed.

The service medical and administrative records are silent 
with regard to leukemia and the post-service evidence 
establishes that the disease was initially diagnosed in 1998, 
approximately forty-six years after separation from service.  
Moreover, the probative and persuasive evidence does not 
relate the veteran's acute myelocytic leukemia to radiation 
exposure during active service.  While the April 2005 VA 
physician opined that the veteran's disease was related to 
radiation exposure during service, the physician later 
modified the opinion in the May 2006 VA report.   Although 
the veteran's private physicians have indicated that the 
disease was service related, their opinions are of little or 
no probative value.  As previously discussed, the record 
shows that their opinions were not rendered based upon an 
independent review of the pertinent evidence of record, the 
veteran's exposure to radiation, and universally accepted 
scientific and medical principles, whereas the opinions 
offered by the VA Chief Public Health and Environmental 
Health Hazards Officer and the Director of Compensation and 
Pension were rendered after consideration of the 
aforementioned factors.  Opinions offered by VA examiners 
based on a review of all the evidence on file, that is a 
longitudinal review of the record, are considered to be an 
important factor in reaching an informed opinion.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Additionally, as previously discussed, 
because the Internet articles and other textbook information 
of record generally discuss radiation, this evidence is too 
generic and speculative to establish service connection.  
Libertine, supra.

The Board acknowledges that the veteran, as well as his wife, 
daughters, brother and mother relate his leukemia to 
radiation exposure during service.  However, their statements 
are insufficient to establish service connection.  There is 
no evidence of record showing that they have the required 
knowledge, skill, experience, training, or education to 
render such opinions.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Additionally, it is also acknowledged that the veteran's 
brother indicated that a physician told him that the 
veteran's leukemia was service related.  However, the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Carbino v. Gober, 10 Vet. App. 507 (1997); Marciniak v. 
Brown, 10 Vet. App. 198 (1997); Franzen v. Brown, 9 Vet. App. 
235 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, the statement regarding what a doctor purportedly 
told him regarding the etiology of his leukemia is 
insufficient to link the veteran's leukemia to service.

The Board further acknowledges that the veteran has 
questioned the competency of the VA Chief Public Health and 
Environmental Health Hazards Officer.  However, except for 
the veteran's assertions, there is no evidence of record 
suggesting that she does not possess the requisite skill, 
knowledge, and expertise to render opinions addressing the 
etiology of the veteran's leukemia due to in-service 
radiation exposure.  In the absence of clear evidence to the 
contrary, the law presumes the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  As she is 
the VA Chief Public Health and Environmental Hazards Officer, 
she is deemed competent to render the above-discussed 
opinions.

In sum, the preponderance of the evidence weighs against the 
veteran's claim for service connection on direct basis.  The 
competent evidence does not show that the veteran's acute 
myelocytic leukemia was incurred in, aggravated by, or 
related to in-service radiation exposure, nor can in-service 
occurrence be presumed.  Thus, entitlement to service 
connection in this regard is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).


ORDER

Service connection for acute myelocytic leukemia, claimed as 
due to exposure to ionizing radiation, is denied.



____________________________________________
James R. Siegel
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


